                IN THE UNITED STATES DISTBUCT COURT
                     FOR THE DISTRICT OF MONTANA                          MAR 0 9 2020
                              MISSOULA DIVISION                        Clerk, U.S. District Court
                                                                          District Of Montana
                                                                                Mieeoula



 350 MONTANA,etal.,                                CV 19-12-M-DWM


                Plaintiffs,

       vs.                                               OPINION
                                                        and ORDER
 DAVID BERNHARDT,et al..

                Defendants,

       and


 SIGNAL PEAK ENERGY,LLC,

                Defendant-Intervenor.



      Plaintiffs are environmental organizations challenging, once again, the

Office of Surface Mining Reclamation and Enforcement’s(“Enforcement Office”)

approval of Signal Peak Energy, LLC’s application to expand the Bull Mountains

Mine. The expansion was first approved in 2015 but was enjoined for violating the

National Environmental Policy Act(“NEPA”). Mont. Emil. Info. Ctr. v. U.S.

Office ofSurface Mining, 21A F. Supp. 3d 1074, 1105(D. Mont. 2017). In 2018,

the Enforcement Office approved the expansion a second time. This suit

challenges the 2018 approval under NEPA and the Endangered Species Act

(“ESA”). Pending before the Court are cross-motions for summary judgment.

                                         1
(Docs. 36, 41, 43.) A hearing was held on March 4, 2020. For the following

reasons, summary judgment is proper for Plaintiffs on their claim that the

Enforcement Office violated NEPA by failing to adequately consider the risk of

coal train derailments. The Enforcement Office prevails on the remaining claims.

                                   Background


      The Bull Mountains Mine is an underground coal mine in south-central

Montana, approximately 30 miles north of Billings. AR16736. The history ofthe

mine and the regulatory framework under which it operates are set forth in the

previous case. Mont. Envtl Info. Ctr., 274 F. Supp. 3d at 1081-85. That case

invalidated the 2015 Environmental Assessment(“EA”)for failing to adequately

assess the effects of increased coal train traffic and increased greenhouse gas

emissions that would result from the expansion. Id. at 1090-99. The matter was

remanded to the Enforcement Office and the expansion was enjoined. Id. at 1105.

      The Enforcement Office published another EA in May 2018, AR16730-

17006, and approved the expansion in August 2018, ARl7023-26. Plaintiffs filed

this suit in January 2019, requesting declaratory and injunctive relief. (Compl.,

Doc. 1.) Specifically, they allege the Enforcement Office violated NEPA by

failing to prepare an Environmental Impact Statement(“EIS”)(Count 1), failing to

take a “hard look” at the effects of coal transportation and greenhouse gas

emissions(Counts 2, 3), and failing to consider reasonable alternatives(Count 4),

                                          2
and violated the ESA by concluding the expansion would not affect grizzly bears

or northern long-eared bats(Counts 5, 6). {Id. at     121-206.) Signal Peak

intervened in February 2019. (Doc. 9.) The parties subsequently filed the present

cross-motions for summary judgment. (Docs. 36, 41, 43.)

                                 Legal Standard


      NEPA and ESA claims are reviewed under the Administrative Procedure


Act(“APA”), which authorizes courts to “hold unlawful and set aside agency

action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law. 5 U.S.C. § 706(2)(A); San

Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581,601 (9th Cir. 2014).

An action is “arbitrary and capricious if the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important

aspect ofthe problem, offered an explanation for its decision that runs counter to

the evidence before the agency, or is so implausible that it could not be ascribed to

a difference in view or the product of agency expertise.” Motor Vehicle Mfrs.

Ass ’n ofU.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,43 (1983).

      Summary judgment is proper “if the movant shows there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Summary judgment is particularly applicable to

judicial review of final agency action, where the issue is “whether or not as a

                                          3
matter of law the evidence in the administrative record permitted the agency to

make the decision it did.   City & Cty. ofS.F. v. United States, 130 F.3d 873, 877

(9th Cir. 1997)(internal quotation marks omitted).

                                     Analysis


I.    NEPA


      NEPA does not “mandate particular results, but simply provides the

necessary process to ensure that federal agencies take a hard look at the

environmental consequences of their actions.” Neighbors ofCuddy Mtn. v.

Alexander, 303 F.3d 1059, 1070 (9th Cir. 2002)(internal quotation marks omitted).

It requires federal agencies to prepare an EIS for “major Federal actions

significantly affecting the quality of the human environment.   42 U.S.C.


§ 4332(2)(C). To assist in deciding whether an EIS is necessary, an agency may

prepare an EA. 40 C.F.R. § 1501.4. While an EA is a “concise public document.

it must describe the proposed action, discuss alternatives, and consider

environmental impacts. Id. at § 1508.9. If an agency decides in an EA that the

proposed action will not have any significant impact, it may issue a “Finding of No

Significant Impact” instead of preparing an EIS, as the Enforcement Office did

here with respect to the mine expansion. Id. at §§ 1508.9(a)(1), 1508.13.

      Here, Plaintiffs argue the Enforcement Office violated NEPA by(1)failing

to adequately consider the effects of increased rail traffic and increased greenhouse

                                         4
gas emissions that would result from the expansion in the EA and (2)issuing a

Finding of Significant Impact rather than complete an EIS.

      A.     Effects of Coal Transportation and Greenhouse Gas Emissions

      An EA must address the environmental effects ofthe proposed action,

including indirect and cumulative effects. Id. at § 1508.9(b); Ctr.for Envtl. Law &

Policy V. U.S. Bureau ofReclamation,655 F.3d 1000, 1006(9th Cir. 2011). A

cumulative effect “is the impact on the environment which results from the

incremental impact of the action when added to other past, present, and reasonably

foreseeable future actions regardless of what agency (Federal or non-Federal) or

person undertakes such other actions.” 40 C.F.R. § 1508.7. Indirect effects are

those “which are caused by the action and are later in time or farther removed in

distance, but are still reasonably foreseeable.” M at § 1508.8(b). Agencies “need

not consider potential effects that are highly speculative or indefinite.” Presidio

GolfClub V. Nat’lParkServ., 155 F.3d 1153, 1163 (9th Cir. 1998)(internal

quotation marks omitted).

             1.     Coal Transportation

      Coal is transported from the mine via freight trains to the Westshore

Terminal in Vancouver, British Columbia. AR16750-51. To get to the Westshore

Terminal, coal trains first travel a 30-mile spur that connects the mine to the

railroad at Broadview, Montana. AR16760. From Broadview, the trains travel to


                                          5
Laurel, Montana, where they join the main line. Id. In 2016, 2.1 trains per day

traveled to or from the mine. AR16786. That number grew to 3.6 trains per day

from 2017 to 2019 due to increased production. See id. With the expansion, the

3.6 trains per day would continue for an additional nine years. AR16789.

Plaintiffs argue the 2018 EA failed to consider the effects of increased train

transportation on grizzly bears, public health, and the risk of derailments.

                    a.     Grizzly Bears

      Plaintiffs argue the 2018 EA failed to take a hard look at the risk of train

collisions with grizzly bears. The Enforcement Office responds that collisions

between a train from the mine and a grizzly bear are too speculative to require

NEPA analysis. On this record, the Enforcement Office has the better argument.

      The record indicates that train collisions resulted in 35 grizzly bear deaths

along the Flathead River between 1984 and 2004, AR16591, and three grizzly bear

deaths in the Cabinet-Yaak region between 1982 and 2012, AR12841. However,

the only record material on the connection between rail traffic and wildlife deaths

is an EIS conducted hy Washington state analyzing a proposed coal export

terminal along the Columbia River. AR04481. The Washington EIS references

two studies on the factors related to wildlife collisions, including train speed, rail

alignment, train volume, and the abundance of wildlife along rail corridors. Id. In

the end, though, the Washington EIS only concludes that an “increase in train

                                           6
traffic . . . would increase the risk of wildlife strikes by trains.” Id. NEPA only

requires agencies to analyze effects that are reasonably foreseeable. 40 C.F.R.

§ 1508.7. There is nothing in the record about the risk of train collisions beyond

the common-sense proposition that more trains mean more collisions. NEPA does

not require agencies “to do the impractical, if not enough information is available

to permit meaningful consideration.” Envtl. Prot. Info Ctr. v. U.S. Forest Serv.,

451 F.3d 1005, 1014(9th Cir. 2006)(internal quotation marks omitted). On this

record, train collisions with wildlife are too attenuated from the mine expansion to

warrant analysis under NEPA.

                    b.    Public Health


      Plaintiffs claim the 2018 EA failed to take a hard look at the effects of


emissions from increased rail traffic on public health. Specifically, Plaintiffs

challenge(1)the conclusion that rail emissions are transitory,(2)the failure to

address whether rail emissions would increase cancer risks,(3)the treatment of

current air quality in communities along the rail line, and(4)the purported failure

to address cumulative impacts of rail emissions.

                          1.     Transitory Emissions

      The Enforcement Office concluded impacts on air quality from increased

rail traffic would be negligible, in part because train emissions are transitory.

AR16792; AR16836. Plaintiffs argue this contradicts evidence that emissions can

                                           7
build up, relying on the Jaffe study, which observed an elevated level of particulate

matter with a diameter of 2.5 microns or less (“PM2.5”) near rail lines in

Washington state. See AR06124-34. They emphasize the Jaffe study’s

determination that the elevated level “is not only due to the ‘spikes’ that occur as a

train passes, but also the residual that accumulates in the local airshed.   AR06130.


However, the Jaffe study explains that “[t]he topography in the Puget Sound region

may also exacerbate the accumulation ofPM2.5 from trains.” Id. Further, the Jaffe

study described that “the instruments were located only a few meters higher than

the tracks and the local topography likely creates a greater barrier to dilution of the

train emissions. An additional factor is the cold temperatures ofPuget Sound(10-

12 °C), which cause a stable layer near the surface ofPuget Sound.” AR06129

(citation omitted). Because the Jaffe study’s conclusions about concentrated

emissions were specific to the study area, it does not undermine the Enforcement

Office’s conclusion that train emissions are transitory.

      Plaintiffs also rely on Great Basin Mine Watch v. Hankins to argue the

Enforcement Office must present data to support its conclusion that train emissions

are transitory. 456 F.3d 955,973 (9th Cir. 2006). That case involved the

expansion of an open-pit gold mine in Nevada. Id. at 960. In analyzing the effects

ofthe expansion on air quality in conjunction with other mining projects in the

area, the EIS concluded “[cjumulatively, these mining emissions are minimized to

                                           8
some degree because of project separation distances, meteorological conditions

that promote good dispersion, and the fact that not all projects would produce

emissions concurrently.” Id. at 973 (emphasis added). However, this statement

was not supported by any data and the Ninth Circuit held it was too conclusory to

satisfy NEPA. Id. But Great Basin Mine Watch is distinguishable from this case

for two reasons. First, it concerned emissions from a mine, while this case

concerns emissions from trains as they travel to and from a mine. Second, the

record here does support that train emissions disperse. Indeed, the Jaffe study

shows that emissions “spike” or “peak” as a train passes, then decrease. AR06127;

AR06130. Accordingly, the Enforcement Office’s determination that train

emissions are transitory is supported by the record.

                           11.    Cancer Risks


      The Enforcement Office acknowledged that diesel particulate matter from

train emissions is likely carcinogenic but did not address how increased rail traffic

would affect cancer rates along the rail routes. AR16837. Plaintiffs argue the

failure to address cancer risks is arbitrary, relying on the Washington EIS for the

proposed coal terminal on the Columbia River. The Washington EIS determined

that rail traffic related to the coal terminal “would result in areas of increased


cancer risk at or above 10 cancers per million” which it described as “unavoidable

and significant.” AR04050. Plaintiffs argue the Enforcement Office should

                                           9
similarly quantify the increased cancer risk from coal trains. The Enforcement

Office distinguished the Washington EIS because it was for “the full operation of

the export terminal combined with operations from coal handling, hauling, and

vessel transport.” AR16948. Further, the coal terminal involved an additional 16

trains per day, AR16981, while the mine expansion only involves an additional 3.6

trains per day, AR16786. Based on these differences, the Washington EIS’s

quantification of cancer risks does not render the Enforcement Office’s failure to

do so arbitrary and capricious.

      Rather, the Enforcement Office adequately considered the impacts of rail

traffic on public health. The EA identified that emissions from rail traffic “can

affect the heart and lungs and cause serious health effects,” AR16763, and that

diesel emissions in particular are “likely to be carcinogenic to humans by

inhalation from environmental exposures,” AR16837(internal quotation marks

omitted). And,though the EA did not quantify those risks, it explained why they

will be mitigated. For example, with respect to the carcinogenic diesel emissions.

the EA quoted an Environmental Protection Agency(“EPA”)report on diesel

engine exhaust that national ambient air quality standards, commonly referred to as

the NAAQS,“would be expected to offer a measure of protection from effects

associated with [diesel particulate matter],” and explained that carcinogenic diesel

particulate matter is only a small portion ofthe total particulate matter released.

                                          10
ARl6947-48. Further, the EA offered evidence that air pollutants will decrease as

old locomotive engines are replaced. ARl6836. Finally, the EA explained that the

increased rail traffic from the mine expansion is taking place against the backdrop

of improving air quality. ARl6791-92; ARl6850. Based on all this, the

Enforcement Office’s analysis of increased rail traffic on public health was

sufficient under NEPA.


                          111.   Current Air Quality

      Plaintiffs argue the Enforcement Office failed to adequately consider the

current level ofPM2.5 in communities along the rail line, particularly given the rail

routes pass through or near areas in Montana that have not attained compliance

with the EPA’s national ambient air quality standards. ARl6835-36. Flowever,

the EA cites data from the EPA that none of these nonattainment areas has


recorded a certified exceedance of the PM2.5 national standard for at least the last


five years. AR16836.

      Plaintiffs contend the Enforcement Office misread the EPA data, arguing the

data show numerous exceedances of the PM2.5 national standard. But as was made

clear at the hearing, the exceedances Plaintiffs identify were caused by wildfires.

which are exceptional events that are disregarded in assessing compliance with the

national standards. The Enforcement Office did not err in concluding that baseline

PM2.5 levels along the rail line are consistent with the national standard.

                                          11
      Plaintiffs also argue the Enforcement Office’s conclusions on PM2.5 levels

are belied by the American Lung Association’s 2017 State ofthe Air report, which

they claim identified numerous exceedances of the PM2.5 national standard in

communities along the rail lines. See ARl7207-11. However, Plaintiffs overstate

the degree to which the American Lung Association report contradicts the EPA

data. For example, though the report identifies Lincoln County as having one of

the nation’s highest levels of year-round PM2.5 pollution, it gives Lincoln County a

 pass” under the EPA’s national standard. AR17211. Further, the report

acknowledges that Missoula’s air quality improved with fewer days of spikes in

the particle levels. ARl7199. In any event, because the court’s role is limited to

assessing whether the agency made a clear error in judgment in selecting which

studies to rely on. Native Ecosys. Council v. Weldon,697 F.3d 1043, 1051-52(9th

Cir. 2012), the American Lung Association’s somewhat contradictory report does

not undermine the Enforcement Office’s reliance on the EPA data.


      Plaintiffs further challenge the Enforcement Office’s conclusion that areas

with historically degraded air quality are likely to have developed mitigation

measures. However,the EA highlights Missoula’s successful program with

respect to particulate matter with a diameter of 10 microns or less(“PMio”) as an

example. ARl6836; ARl6791. Accordingly, it was not arbitrary and capricious to

predict that local measures will contribute to the general improvements in air

                                         12
quality identified in the EA. AR16850.

                          IV.    Cumulative Impacts

      Plaintiffs argue the Enforcement Office failed to assess the cumulative

impacts of the emissions from increased rail traffic on public health. As Plaintiffs

note, the EA explicitly discusses the cumulative effects of coal dust resulting from

the increased rail traffic. AR16792. However,the EA groups the discussion on

the cumulative effects of rail emissions with the discussion of air quality effects

from the mine, generally. ARl6792-93. Plaintiffs argue the Enforcement Office

should have separately discussed the cumulative effects of rail emissions, like it

did for coal dust. However, the coal dust discussion also applies to emissions. For

example, with respect to coal dust, the EA explains that “[ijncreases to port

capacity are not foreseeable, so the future rate of coal transport on the Main Line

would not change significantly from recent shipping rates.” Id. That applies

generally to coal trains, including their emissions. Further, Plaintiffs’ contention

that the Enforcement Office should have analyzed cumulative emissions from “the

thousands of other trains shipping coal annually to the same coal port and coal

plants in Oregon and Washington,”(Doc. 37 at 24-25), is beyond whatNEPA

requires, cf. Great Basin Res. Watch v. Bureau ofLand Mgmt., 844 F.3d 1095,

1101 (9th Cir. 2016)(discussing “rule ofreason” in NEPA review).




                                          13
                   c.     Derailments


      Plaintiffs argue the 2018 EA failed to adequately consider the risk of train

derailments from the increased rail traffic. The Enforcement Office responds that

the possibility of a derailment is too speculative to require NEPA analysis. Given

the severity of train derailments and the certainty with which they can be predicted,

the Enforcement Office should have addressed the risk under NEPA.


      Apart from acknowledging that coal dust can decrease track stability and the

mitigation measures in place to limit that risk, AR16761; AR16970,the EA did not

discuss derailments. Instead, it concluded that “derailments are not a normal part

of rail operation which is designed to minimize the risk of such events. While

derailments do occur, the location and effects of such derailments would be highly

speculative and are therefore not analyzed.” AR16949.

      However,the record indicates that the risk of derailments can be quantified.

The Washington EIS used published accident data to predict the number of

accidents per year for each rail segment, using the formula (segment length) x

(number oftrains) x (accident rate for segment) = (predicted accidents per year for

segment). AR04528. The risk—^two accidents per million train miles, at least in

Washington—is no doubt remote. However, NEPA imposes a “duty to describe

the consequences of a remote, but potentially severe impact” if an agency can do

so without resorting to conjecture. Robertson v. Methow Valley Citizens Council,

                                         14
490 U.S. 332, 355 (1989)(internal quotation marks omitted). And here, the

Enforcement Office was on notice ofthe potentially severe impacts of train

derailments. For example, one commenter recalled a coal train derailment near

Heron, Montana and explained that “the coal in question along the bank began to

smolder in the days between its derailment and being cleaned up. Loose piles of

coal are subject to spontaneous combustion and, once started, coal fires are

notoriously difficult to extinguish.” ARl2973-74. Accordingly, the agency

should have analyzed the risk of train derailments.

            2.     Greenhouse Gas Emissions


      This Court previously held that the 2015 EA failed to adequately assess the

impacts of greenhouse gas emissions from the combustion of coal mined from the

expansion. Mont. Envtl. Info. Ctr., 21A F. Supp. 3d at 1094-99. Specifically, the

failure to quantify the costs of greenhouse gas emissions was arbitrary and

capricious when the EA quantified the benefits and where the Social Cost of

Carbon protocol was an available tool to measure the costs. Id. at 1098-99.

      Like the 2015 EA,the 2018 EA does not apply the Social Cost of Carbon

protocol. Instead, it concludes that the protocol is too uncertain and indeterminate

to be useful to the analysis. AR16881-83. The discussion cites five academic

publications and a Bureau of Land Management report on the indeterminacy of the

Social Cost of Carbon protocol and similar models. AR16882 at n.9. NEPA’s

                                         15
goal is informed decision-making. See, e.g.. Lands Council v. Powell, 395 F.3d

1019, 1026 (9th Cir. 2005). It does not require agencies to consider information

that is not helpful. The Enforcement Office’s conclusion, supported in the record.

that the protocol is too uncertain and indeterminate to aid its decision-making

satisfies NEPA. See EarthReports, Inc. v. Fed. Energy Regulatory Comm ’n, 828

F.3d 949, 956(D.C. Cir. 2016); WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41,

79(D.D.C. 2019); Wilderness Workshop v. Bureau ofLandMgmt,342 F. Supp.

3d 1145, 1159-60(D. Colo. 2018); W. Org. ofRes. Councils v. Bureau ofLand

Mgmt., CV 16-21-GF-BMM,2018 WL 1475470, at *14(D. Mont. Mar. 26, 2018).

      B.     Finding of No Significant Impact

      Plaintiffs challenge the Enforcement Office’s decision to issue a Finding of

No Significant Impact rather than prepare an EIS. To succeed on this claim.

Plaintiffs must raise “substantial questions” about whether the mine expansion will

have a significant effect on the environment. Barnes v. U.S. Dep’t ofTransp., 655

F.3dll24,1136(9th Cir. 2011). “In reviewing an agency’s decision not to

prepare an EIS, the arbitrary and capricious standard under the APA requires this

court to determine whether the agency has taken a ‘hard look’ at the consequences

of its actions, based [its decision] on a consideration of the relevant factors, and

provided a convincing statement of reasons to explain why a project’s impacts are

insignificant.” Id. at 1132(internal quotation marks omitted)(alteration in

                                          16
original). The statement of reasons must address significance in terms ofthe

 context” and “intensity” of the proposed action. 40 C.F.R. § 1508.27. Intensity

 refers to the severity of impact,” and involves an analysis often factors. Id. at

§ 1508.27(b). Plaintiffs argue the Enforcement Office failed to consider seven of

those ten factors. However,the Enforcement Office adequately analyzed the

context and intensity ofthe mine expansion and its Finding of No Significant

Impact is supported by the record.

             1.     Adverse Impacts and Public Health

      In considering whether to prepare an EIS, an agency must consider

[i]mpacts that may be both beneficial and adverse.” Id. at § 1508.27(b)(1).

Agencies must also consider “[t]he degree to which the proposed action affects

public health or safety.” Id. at § 1508.27(b)(2). In arguing that the Enforcement

Office failed to consider these factors. Plaintiffs merely incorporate their

arguments on increased rail traffic and greenhouse gas emissions. As discussed

above, the Enforcement Office’s conclusions that increased rail traffic would not

impact public health and its failure to quantify costs using the Social Cost of

Carbon protocol do not violate NEPA. The statement of reasons sufficiently

considers the impacts of greenhouse gas emissions from the expansion and the

impacts of rail traffic on public health.




                                            17
             2.     Uncertainty and Controversy

      NEPA requires the preparation of an EIS when an action’s “effects on the

quality ofthe human environment are likely to be highly controversial” or “are

highly uncertain or involve unique or unknown risks.” Id. at § 1508.27(b)(4),

(b)(5). Here,Plaintiffs unsuccessfully argue the effects of the mine expansion are

both “highly controversial” and “highly uncertain.

                    a.     Controversy

      Plaintiffs argue experts controvert the Enforcement Office’s conclusions on

the magnitude ofthe mine expansion’s impacts, rendering the impacts

controversial. “A federal action is controversial if a substantial dispute exists as to

[its] size, nature, or effect.^'' Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 117

F.3d 1520, 1536 (9th Cir. 1997)(internal quotation marks omitted)(emphasis and

alteration in original). “A substantial dispute exists when evidence, raised prior to

the preparation of an EIS or [Finding of No Significant Impact] casts serious doubt

upon the reasonableness of an agency’s conclusions.       WildEarth Guardians v.


Provencio,923 F.3d 655, 673 (9th Cir. 2019)(internal quotation marks omitted).

 Although a court should not take sides in a battle ofthe experts, it must decide

whether the agency considered conflicting expert testimony in preparing its

[Finding of No Significant Impact], and whether the agency’s methodology

indicates that it took a hard look at the proposed action by reasonably and fully

                                          18
informing itself of the appropriate facts.” Nat’l Parks & Conservation Ass ’n v.

Babbitt, 241 F.3d 722, 736 n.l4 (9th Cir. 2001), abrogated on other grounds by

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 157(2010)(citations

omitted). Mere public opposition to a proposed action does not render the action

controversial under NEPA,even if the opposition is vigorous. Nw. Envtl. Def.

Ctr., 117F.3dat 1536.

      Plaintiffs cite six comments by experts in the record. However,to the extent

the experts disagree with the Enforcement Office, they have not raised a

 substantial dispute” as to the expansion’s “size, nature, or effect” that would

render the expansion “highly controversial.” See id.

      Three of the experts, economists Michael Greenstone and Thomas Power

and the group the Union of Concerned Scientists, commented on the Social Cost of

Carbon protocol. AR05601-14; AR17073-96; AR05522-97. Neither Professor

Greenstone nor the Union of Concerned Scientists addressed the protocol’s

indeterminacy, which, as discussed above, is a rational explanation supported in

the record and accepted by multiple courts. See AR05602-04; AR05581-95.

Only Dr. Power addressed the variability in the protocol’s results, and his

discussion confirms, not contradicts, the Enforcement Office’s position. For

example, he acknowledged that “there is no consensus on the appropriate social

discount rate to use for future social costs.” AR17082. He also estimated the


                                          19
Social Cost of Carbon for the mine expansion, with the results ranging from $3.2

billion to $32.5 billion. AR17085. Though all three comments advocate the utility

of the Social Cost of Carbon protocol, none raises a “substantial dispute” over the

Enforcement Office’s conclusion that the protocol is too indeterminate to be

useful. Nw. Envtl Def. Ctr., 117 F.3d at 1536.

      Two medical doctors. Dr. Brian Moench and Dr. Paul Smith, commented on

the negative health impacts of air pollution. ARl7056-72. However, neither

addressed the impacts ofthe mine expansion; their discussions are limited to the

general effects of air pollution and, in that regard, their concerns are reflected in

the EA. For example, the EA recognizes that “[p]articulate emissions (i.e., PMio

and PM2.5)can affect the heart and lungs and cause serious health effects.

ARl6763, and that “[ejffects of most industrial source air pollutants are limited to

the immediate area or, at most,the region surrounding the source. However,

mercury emissions can also have a global effect. Exposure to mercury threatens

human health, with developing fetuses and young children most at risk. Mercury

pollution can also harm wildlife and ecosystems.” ARl6764. Ultimately, Dr.

Moench and Dr. Smith’s comments merely repeat information that is included in

the EA and do not raise a “substantial dispute” over the expansion’s impacts on

public health.

      The earth scientist, James Hansen, commented on climate change.

                                          20
ARl3356-71. However, he only addressed the mine expansion in two statements:

that additional coal mining presents an “unacceptable danger,” ARl3358, and that

[ajllowing the Defendant-Intervenor to prepare to expand its Bull Mountain Coal

Mine would be a major step in precisely the wrong direction, in light of the total

coal reserves at stake in this litigation,” ARl3370. But the EA acknowledges the

same climate conditions as Dr. Hansen. It quantifies increases in global, national.

and local emissions over the past decades. ARl6767. It also specifies that the

earth is warming,the average combined land and ocean surface temperature have

increased, extreme weather events and the incidence of large forest fires are linked

to climate change, and climate change has affected wildlife and crops and resulted

in increased flooding. ARl6876-78. Indeed, Plaintiffs do not challenge the

Enforcement Office’s qualitative discussion ofthe impacts of greenhouse gases.

which, as this Court previously noted, was thorough. See Mont. Envtl. Info. Ctr.,

274 F. Supp. 3d at 1095. Dr. Hansen’s comment highlights the difficulty in

combatting climate change on a project-by-project basis, but it does not render the

mine expansion “highly controversial” such that an EIS is required.

                     b.     Uncertainty

       An EIS is mandated “where uncertainty may be resolved by further

collection of data, or where the collection of such data may prevent speculation on

potential . .. effects.   WildEarth Guardians, 923 F.3d at 673 (internal quotation

                                          21
marks omitted)(alteration in original). Plaintiffs argue the Finding of No

Significant Impact’s statement that none of the expansion’s effects are “highly

uncertain or involve unique or unknown risks” is contradicted by the EA’s

repeated claims of uncertainty. AR16728. However, the only uncertainty about

the expansion’s effects discussed in the Finding of No Significant Impact is “some

uncertainty about the long-term cumulative effects of[greenhouse gases] and how

these effects can be managed when not currently quantifiable or predictable.

AR16728. An EIS is not required when there is only “some” uncertainty.

WildEarth Guardians, 923 F.3d at 673.

             3.     Cumulatively Significant Impacts

      In deciding whether to prepare an EIS, an agency must consider “[wjhether

the action is related to other actions with individually insignificant but

cumulatively significant impacts. Significance exists if it is reasonable to

anticipate a cumulatively significant impact on the environment. Significance

cannot be avoided by terming an action temporary or by breaking it down into

small component parts.” 40 C.F.R. § 1508.27(b)(7). Plaintiffs argue the Finding

of No Significant Impact’s statement that “[tjhere were no significant cumulative

effects identified,” AR16728, is arbitrary and capricious in light ofthe EA’s

recognition that “[cjontinued emission of[greenhouse gases] will cause further

warming and long-lasting changes in all components of the climate system.

                                          22
increasing the likelihood of severe, pervasive, and irreversible impacts for people

and ecosystems,” AR16879. The Enforcement Office responds that it considered

greenhouse gas emissions in a local, national, and global context and assessed the

downstream impacts, AR16766-69; AR16878-80,that the expansion would

account for only 0.04 percent of annual national emissions and 6.43 percent of

annual state emissions, AR16794, and that the aggregate global emissions over the

nine-year life of the expansion would be equivalent to only 0.44 percent of global

emissions from just one year, id.

      Plaintiffs’ argument ignores that analysis and instead hinges on one cherry-

picked statement in the EA that summarizes a 2014 report by the

Intergovernmental Panel on Climate Change. See AR16879. Though Plaintiffs

illustrate the challenges in mitigating a global problem on a project-specific basis.

highlighting one statement in the EA does not raise “substantial questions” about

the impacts of the mine expansion. Barnes, 655 F.3d at 1136.

             4.    Endangered Species

      An EIS may be required depending upon “[t]he degree to which the action

may adversely affect an endangered or threatened species or its habitat.” 40 C.F.R.

§ 1508.27(b)(9). On this factor. Plaintiffs merely incorporate their arguments that

the Enforcement Office violated the Endangered Species Act. As discussed below.

the Enforcement Office did not act arbitrarily in concluding that the expansion will

                                         23
not adversely affect endangered species.

             5.     Clean Water Act Violations


      In deciding whether to prepare an EIS, an agency must consider “[wjhether

the action threatens a violation of Federal, State, or local law or requirements

imposed for the protection ofthe environment.” Id. at § 1508.27(b)(10). Plaintiffs

argue the discharge of coal dust from coal trains will result in violations ofthe

Clean Water Act, 33 U.S.C. § 1311(a), citing Sierra Club v. BNSFRailway Co.,

C13-967-JCC, 2016 WL 6217108(W.D. Wash. Oct. 25, 2016). In that case, the

district court held at summary judgment that the railroad would be liable under the

Clean Water Act for coal particles discharged from train cars directly into

regulated waters, but that factual disputes remained as to whether such discharges

had occurred. Id. at *9. The parties entered a consent decree requiring the railroad

to take various remedial actions. Sierra Club v. BNSFRy. Co., 276 F. Supp. 3d

1067, 1071 (W.D. Wash. 2017). Ultimately, then, there was no judgment that the

coal trains violated the Clean Water Act. The Enforcement Office argues that the

railroad would be responsible to secure Clean Water Act permits for coal trains, if

necessary, and there is no reason to presume the railroad would violate the law.

      There is little Ninth Circuit case law interpreting the “[wjhether the action

threatens a violation of Federal, State, or local law” provision of the NEPA

regulations. What little law there is concerns whether the action agency violated

                                         24
substantive law in undertaking a project. See WildEarth Guardians, 923 F.3d at

675 n.7 (concluding Forest Service did not violate federal law in approving travel

management plan in the Kaibab National Forest); In Defense ofAnimals v. U.S.

Dep’t ofthe Interior, 751 F.3d 1054, 1071 n.25 (9th Cir. 2014)(concluding Bureau

of Land Management did not violate federal law in gathering wild horses and

burros); No GWJEN All. ofLane Cty., Inc. v. Aldridge, 855 F.2d 1380, 1387(9th

Cir. 1988)(concluding Air Force’s installation of radio towers would not violate

local zoning laws). None considers whether a downstream violation by another

entity would require preparation of an EIS. However, the question is unnecessary

to resolve. Because Plaintiffs have not shown that coal trains violate the Clean


Water Act on this record, their argument is insufficient to require an EIS.

II.   ESA


      Section 7 ofthe ESA directs each agency to consult with the Fish and

Wildlife Service or National Marine Fisheries Service to ensure that “any action

authorized, funded, or carried out by such agency .. . is not likely to jeopardize the

continued existence of any endangered species or threatened species” or cause the

 destruction or adverse modification” of critical habitat. 16 U.S.C. § 1536(a)(2);

50 C.F.R. § 402.01(b). Generally, formal consultation is required for any agency

action that “may affect” a protected species or its designated critical habitat. 50

C.F.R. § 402.14. To determine whether an action “may affect” a protected species

                                         25
or critical habitat, the “agency must consider ‘the direct and indirect effects of[its’

action on the species or critical habitat, together with the effects of other activities
                                                           999

that are interrelated or interdependent with that action.        Sierra Club. v. Bureau of

LandMgmt., 786 F.3d 1219, 1224 (9th Cir. 2015)(quoting 50 C.F.R. § 402.02)

(alteration in original).’ Flere, the Enforcement Office determined the expansion

would not affect protected grizzly bear and northern long-eared bat populations.

and therefore did not engage in consultation. Plaintiffs challenge those “no effect’

determinations.


         A.     Grizzly Bear

         Plaintiffs argue the Enforcement Office violated the ESA by failing to

consider the effects of increased rail traffic on grizzly bears. As discussed above.

this argument fails under NEPA. Though the standard varies slightly, it also fails

under the ESA.


         The parties debate whether the Enforcement Office considered the proper

    action area” in analyzing the effects ofthe expansion under the ESA. But

    [ajction area means all areas to be affected directly or indirectly by the Federal

action and not merely the immediate area involved. 50 C.F.R. § 402.02. The




    The definition of“effects” in 50 C.F.R. § 402.02 was amended effective October
1


28, 2019. 84 Fed. Reg. 44976,45016(Aug. 27, 2019); 84 Fed. Reg. 50333, 50333
(Sept. 25, 2019). The definition that was in effect when the Enforcement Office
conducted the analysis at issue is applied here.
                                             26
action area is coextensive with the scope ofthe action’s indirect effects. The

question, then, is whether the Enforcement Office properly considered the indirect

effects of the mine’s expansion on grizzly bears. Under the ESA,“[ijndirect

effects are those that are caused by the proposed action and are later in time, but

still are reasonably certain to occur.” Id.

      The Ninth Circuit has not addressed how the ESA’s definition of indirect


effects as those that are “reasonably certain to occur” relates to NEPA’s definition

as those that are “reasonably foreseeable,” compare id. with 40 C.F.R. § 1508.8(b),

though it has observed that “[t]he NEPA regulations share with the Endangered

Species Act regulations a similar definition of ‘indirect effects,’” Defs. of Wildlife

V. U.S. Envtl. Prot. Agency, 420 F.3d 946,962-63 (9th Cir. 2005), overruled on

other grounds by Nat’I Ass’n ofHome Builders v. Defs. of Wildlife, 551 U.S. 644

(2007). In implementing the “reasonably certain to occur standard,” the Fish and

Wildlife Service and National Marine Fisheries Service explained that it was

narrower than NEPA’s “reasonably foreseeable” standard. 51 Fed. Reg. 19926,

19932-33(June 3, 1986). More recently, the Fifth Circuit has expressed that

 actions ‘reasonably certain to occur’ are also ‘reasonably foreseeable.
                                                                          995
                                                                                Medina


Cty. Envtl. Action Ass’n v. Surface Transp. Bd., 602 F.3d 687, 702(5th Cir. 2010).

Based on these interpretations of the standards, the NEPA analysis controls

Plaintiffs’ ESA claim regarding the effects of increased rail traffic on grizzly bears:

                                          27
On this record, grizzly bear collisions are not reasonably foreseeable under NEPA,

thus they are also not reasonably certain to occur under the ESA.

      Plaintiffs nonetheless argue train collisions are reasonably certain to occur

based on a 2019 report by David Mattson, a researcher who estimates that train

strikes have caused 9% of known grizzly bear deaths in the Northern Continental

Divide and Cabinet-Yaak Ecosystems, through which the train routes travel. (Doc.

37-4 at    1, 8.) However, Mattson’s report is post-decisional and extra-record.

Judicial review of agency action is generally limited to the administrative record

that existed at the time the agency made its decision. See Citizens to Preserve

Overton Park, Inc. v. Volpe, 401 U.S. 402,420(1971); 5 U.S.C. § 706. Contrary

to Plaintiffs’ view, this Court has consistently concluded that Western Watersheds

Project V. Kraayenbrink,632 F.3d 472, 497(9th Cir. 2011), did not eliminate the

administrative record limitation in ESA cases. See All.for the Wild Rockies v.

Probert, — F. Supp. 3d —,2019 WL 4889253, at *3(D. Mont. 2019)(collecting

cases). Plaintiffs have not argued that Mattson’s report fits into a recognized extra

record exception. See Lands Council, 395 F.3d at 1030(outlining exceptions).

Accordingly, the report cannot properly be considered. Because the record does

not demonstrate that grizzly bears collisions are “reasonably certain to occur,” the

Enforcement Office’s determination that the mine expansion would not affect

grizzly bears is not arbitrary and capricious.

                                          28
      B.     Northern Long-eared Bat

      The Enforcement Office determined there are no northern long-eared bats

and no suitable habitat exists for them in the vicinity ofthe mine and consequently

concluded that the expansion would have no effect on the species. AR16583.

Contrary to Plaintiffs’ arguments, the Enforcement Office’s determination is

adequately supported in the record.

      With respect to the presence of northern long-eared bats, Plaintiffs contend

that a 2006 acoustic survey as well as acoustic data collected from 2015 to 2018

detected the species in the vicinity ofthe mine. However, the Enforcement Office

concluded the 2006 acoustic survey was likely a misidentification, citing that   no




other observations have been documented between the years 1989 and 2016” and

that, based on information from the United States Fish and Wildlife Service and

the Montana Natural Heritage Program,the “[m]ine is well outside ofthe known

and predicted range of northern long-eared bat.” AR16583; AR16775. The

acoustic data collected from 2015 to 2018 are extra-record, and the expert analysis

of it completed at Plaintiffs’ request in December 2018 is extra-record and post-

decisional; they are not considered for the same reason the Mattson report is not

considered. Based on the record, the Enforcement Office conclusions that the

2006 acoustic survey was likely a misidentification and that northern long-eared

bats are not present in the vicinity ofthe mine are not arbitrary.

                                          29
      With respect to whether any suitable habitat for northern long-eared bats

occurs in the vicinity of the mine, Plaintiffs contend the species lives in Ponderosa

Pine forests and that such forests exist in the Bull Mountains. They cite a report

from Wyoming that explains the species is “strongly associated with forests,

females in the Black Hills of South Dakota roost in “highly decayed, large

diameter Ponderosa Pine (Pinus ponderosa) snags,” and “[i]n Wyoming,the

species is only known from the Black Hills region in areas dominated by

contiguous Ponderosa Pine forest.” AR;FWS-26-2.^ Further, they cite the EA,

which explains that vegetation in the Bull Mountains ‘‘‘‘variesfrom ponderosa pine

and Rocky Mountainjuniperforests on uplands, rock outcrops, and ravines at

higher elevations, to sagebrush and mixed prairie grassland communities on

benches, slopes, and drainages where soils are deeper,” AR16772(emphasis

added), and a report prepared by Signal Peak in the 2016 record that explains the

mine “falls within the Pine Breaks region of southeastern Montana,” which

 extend[s] roughly from the Musselshell River in central Montana southeastward

to the western foothills of the Black Hills.” AR:1-2016-2-9440.^

      The Enforcement Office’s habitat assessment relied on the Montana Natural




^ Citations to the Fish and Wildlife Service Record are formatted as AR:FWS-
[Excel Spreadsheet Row]-[PDF Page #].
^ Citations to the 2016 record are formatted as AR:[USB Disc #]-2016-[Folder #]-
[Bates #].
                                         30
Heritage Program Field Guide, which provides that “[a]ll active season captures

within the state have been in or near riparian forest dominated by cottonwood

(Populus spp.) and green ash (Fraxinus pennsylvanica) typical ofthe Great Plains

Floodplain Ecological System.” AR19165 (citations omitted). Further, they rely

on the same description of the Bull Mountains’ vegetation as Plaintiffs, which does

not include cottonwood and green ash riparian forests. See AR16772. While the

Enforcement Office could have explicitly distinguished the report about northern

long-eared bat habitat in Wyoming, its decision to rely on the Montana-specific

information for a Montana-based project is rational and its determination that there

is no suitable habitat in the vicinity ofthe mine is not a “clear error ofjudgment.

Lands Council v. McNair, 537 F.3d 981, 993 (9th Cir. 2008)(en banc).

III.   Unaddressed Claim


       Plaintiffs allege the Enforcement Office violated NEPA by failing to

consider reasonable alternatives(Count 4), but Plaintiffs have not argued that at

summary judgment. That claim is thus conceded.

                                   Conclusion


       IT IS ORDERED that Plaintiffs’ motion for summary judgment(Doc. 36)is

GRANTED as to Count Two of the Amended Complaint on the ground that the

Enforcement Office violated NEPA by failing to analyze the risk of coal train

derailments and DENIED as to Counts One, Three, Four, Five, and Six. The


                                         31
Enforcement Office and Signal Peak’s motions for summary judgment(Docs. 41,

43)are correspondingly GRANTED and DENIED.

      IT IS FURTHER ORDERED that the 2018 EA is VACATED and this


matter is REMANDED to the Enforcement Office for further action consistent


with this Order. The Clerk of Court is directed to enter judgment consistent with

this Order and close the case.


      DATED this           day of March, 2020.




                                      I                                      PM-
                                      DonMd >^M®lloy,District Judge
                                      United States I^strict Court




                                        32
